Exhibit 10.1

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO GOPH THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERSION AGREEMENT

 

This Conversion Agreement (the “Agreement”) is made the 23 day of May 2017 (the
“Execution Date”) by and between Gopher Protocol Inc., a Nevada corporation with
an address at 2500 Broadway, Suite F-125, Santa Monica, CA 90404, (“GOPH”), and
Guardian Patch LLC (“Guardian”) (each a “Party” and collectively the “Parties”).

 

WITNESSETH:

 

Whereas, on March 29, 2016, GOPH contributed all of its rights relating to its
proprietary microchip that is within a sticky patch package (the “Patch”) to
Guardian in consideration of 50% of the profit generated by Guardian (the “Joint
Venture”) and that Guardian is responsible for investing all needed funds for
the purpose of developing the Patch and related products to the Patch.

 

Whereas, Guardian is also required to provide short term loans to GOPH on an as
needed basis secured by GOPH’s economic interest in the Joint Venture.

 

Whereas, to the end of 2016 and as audited by its auditors, Guardian has loaned
GOPH the amounts set forth on Exhibit A, which such amounts were used for GOPH’s
working capital purposes (the “Loans”).

 

Whereas, the parties wish to convert each of the Loans into Convertible
Promissory Notes (the “Notes”) with an effective date as set forth on Exhibit A
pursuant to the form of Note attached hereto as Exhibit B.

 

NOW, THEREFORE, in consideration of the mutual promises, releases, and payments
provided for herein, the Parties hereto agree as follows:

 

1.Conversion. It is agreed by GOPH and Guardian that the Loans shall convert
into Notes.

 

2.Representations and Warranties and Covenants of GOPH. GOPH represents,
warrants and covenants to GOPH as follows:

 

(a)No Registration. Guardian understands that the Notes have not been, and will
not be, registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Guardian’s
representations as expressed herein or otherwise made pursuant hereto.

 

1 

 

 

(b)Investment Experience. Guardian has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to GOPH and acknowledges that it can protect his own interests. Guardian has
such knowledge and experience in financial and business matters so that Guardian
is capable of evaluating the merits and risks of its investment in GOPH.

 

(c)Speculative Nature of Investment; SEC Reports; Dilution. Guardian understands
and acknowledges that GOPH has a limited financial and operating history and
that an investment in GOPH is highly speculative and involves substantial risks.
Guardian can bear the economic risk of such investment and is able, without
impairing such financial condition, to hold the Notes for an indefinite period
of time and to suffer a complete loss of Guardian’s investment. Guardian
understands that GOPH will need issue additional shares of common stock of
common stock in connection with conversion of existing debt, future financings
and in connection with the retention or hiring of management and employees,
which will dilute Guardian.

 

(d)Accredited Investor. Guardian is an “accredited investor’ within the meaning
of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to GOPH such further
assurances of such status as may be reasonably requested by GOPH.

 

(e)Rule 144. GOPH acknowledges that the Notes must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. GOPH is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of Notes and
the shares of common stock issuable upon conversion of the Notes (the
“Conversion Shares”) subject to the satisfaction of certain conditions,
including among other things, the existence of a public market for the Notes or
the Conversion Shares, the availability of certain current public information
about GOPH and the resale occurring not less than six months after a party has
purchased and paid for the security to be sold. GOPH acknowledges that, in the
event all of the requirements of Rule 144 are not met, registration under the
Securities Act or an exemption from registration will be required for any
disposition of the Notes or the Conversion Shares. GOPH understands that,
although Rule 144 is not exclusive, the Securities and Exchange Commission has
expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk. Even though GOPH was NEVER a shell, in some error it check the box as
such, then after correct it - As such, in the event GOPH fails to file its
required reports with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, then Rule 144 will not available
until such reports have been filed.

 

(f)Authorization.

 

i.Guardian has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms hereof.
All action on the part of GOPH necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of
Guardian’s obligations herein, has been taken.

 

2 

 

 

ii.This Agreement, when executed and delivered by Guardian, will constitute
valid and legally binding obligations of Guardian, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

iii.No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by Guardian in connection with the execution and
delivery of this Agreement by Guardian or the performance of Guardian’s
obligations hereunder.

 

(i)Brokers or Finders. Guardian has not engaged any brokers, finders or agents,
and GOPH has not, and will not, incur, directly or indirectly, as a result of
any action taken by GOPH, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement and
the transactions related hereto.

 

(j)Tax Advisors. Guardian has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters,
Guardian relies solely on such advisors and not on any statements or
representations of GOPH or any of its agents, written or oral. Guardian
understands that it (and not GOPH) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

(k)Legends. Guardian understands and agrees that the certificates evidencing the
Notes and the Conversion Shares shall bear a legend in substantially the form as
follows (in addition to any legend required by any other applicable agreement or
under applicable state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

3.             No Oral Modifications. This Agreement sets forth the entire
agreement between the Parties and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof and may not be changed or terminated orally. The Parties represent that
in entering this Agreement they do not rely on any statement or fact not set
forth herein.

 

4.             Governing Law, Remedies, Venue and Jurisdiction. This Agreement
shall be governed exclusively by the Laws of the State of California, and any
actions, claims or proceedings shall be subject to the exclusive venue and
jurisdiction of the state and Federal Courts in Los Angeles, California. The
Parties hereby waive any right to a jury trial. In the event of a default by
either Party, the other Party’s sole remedy shall be to enforce the terms of
this Settlement Agreement. In the event a Party to this Settlement Agreement
must institute suit or a cause of action to enforce the terms of this Settlement
Agreement, the prevailing party will be entitled to fees and costs, including
reasonable attorney’s fees. This shall also include any attorney’s fees required
for the purposes of executing and collecting on the amounts due pursuant to the
Stipulated Judgment, the actual Judgment and the Security Interest.

 

3 

 

 

5.             Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and delivered via overnight
courier. Any notice, request, demand, claim, or other communication hereunder
shall be deemed duly given as of the next business day. Such notices shall be
addressed to the intended recipient(s) as set forth above.

 

6.             No Representations. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

7.             Severability. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

 

8.             Entire Agreement. This Agreement represents the entire agreement
and understanding between the Parties concerning the matters set forth herein,
and supersedes and replaces any and all prior agreements and understandings
concerning the Agreements.

 

9.             Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors,
assigns, distributees, heirs, and grantees of any revocable trusts of a Party.
No Party may assign either this Agreement or any of its or his or her rights,
interests, or obligations hereunder without the prior written approval of the
other Parties.

 

10.           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.

 

11.           Headings and Counterparts. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. Facsimile and photocopies of this Agreement shall have
the same effect as originals.

 

12.           Waivers. No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence and all waivers must be in
writing, signed by the waiving Party, to be effective.

 

13.           Further Assurances. Each Party shall, at the reasonable request of
any other Party hereto, execute and deliver to such other Party all such further
instruments, assignments, assurances and other documents, and take such actions
as such other Party may reasonably request in connection with the carrying out
the terms and provisions of this Agreement.

 

14.           Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a)They have read this Agreement;

 

4 

 

 

(b)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c)They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(d)They are fully aware of the legal and binding effect of this Agreement; and

 

(e)Each signatory to this Agreement below represents that he/she has the
requisite authority and has been duly authorized by his/her respective
corporation to execute this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 



Gopher Protocol Inc. GUARDIAN PATCH LLC   By: Alpha Holdings LLC     By: /s/
Michael Murray By:/s/Randolph Ben Clymer Name: Michael Murray Name: Title: CEO
Title:

 

5 

 

 

Exhibit A

 

Apr. 30, 2016    34,459.90  May 30, 2016    49,750.00  June 30, 2016  
 164,385.90  July 20, 2016    64,525.00  Aug. 30, 2016    89,650.47  Sept. 30,
2016    64,992.40  Oct. 30, 2016    104,153.21  Nov. 30, 2016    65,615.79  Dec,
31, 2016    22,599.13              $660,131.80 

 

6 